                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:15-cr-76-BO-l
                                 No. 5:18-cv-167-BO

CHRISTIAN G. RHODES ,                        )
     Petitioner,                             )
                                             )
V.                                           )                      ORDER
                                             )
UNITED STATES OF AMERICA,                    )
     Respondent.                             )



        This cause comes before the Court on petitioner' s motion to vacate, set aside, or correct

his sentence under 28 U.S .C. § 2255 . [DE 56]. The government has moved to dismiss the petition.

[DE 63]. The matter is ripe for disposition. For the reasons discussed below, the government' s

motion to dismiss [DE 63] is GRANTED and petitioner' s§ 2255 motion [DE 56] is DISMISSED.

                                        BACKGROUND

        In May 2015 , petitioner pleaded guilty, pursuant to a written plea agreement, to one count

of conspiracy to defraud the government, in violation of 18 U.S.C. § 286, and one count of

aggravated identity theft, in violation of 18 U.S.C. § 1028A. [DE 28, 29]. In September 2015 , the

Court sentenced petitioner to 144 months ' imprisonment, which represented an upward departure

from his guideline range. Petitioner appealed, arguing that the upward departure was procedurally

and substantively unreasonable. The Fourth Circuit affirmed in an unpublished opinion. United

States v. Rhodes, 665 F. App'x 275 (4th Cir. 2016). The Supreme Court denied cert on April 17,

2017.

        In April 2018 , petitioner filed the instant motion under 28 U.S .C. § 2255 . [DE 56].

Petitioner claims his defense counsel was ineffective because (1) she allegedly did not inform him
of the possibility that the sentencing judge could make an upward departure; and (2) she did not

object to the upward departure during the sentencing proceedings. [DE 56, p. 5- 11]. The

government moves to dismiss petitioner' s § 2255 motion. [DE 63].

                                          DISCUSSION

       The government moves to dismiss petitioner' s motion under Federal Rule of Civil

Procedure 12(b)(6). A Rule 12(b)(6) motion to dismiss must be granted if the pleading fails to

allege enough facts to state a claim for relief[.] Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) ; see also Rule 12, Rules Governing Section 2255 Proceedings (applying the Federal Rules

of Civil Procedure to Section 2255 proceedings). Additionally, "vague and conclusory allegations

contained in a § 2255 petition may be disposed of without further investigation by the District

Court. " United States v. Dyess, 730 F.3d 354, 359 (4th Cir. 2013) (quoting United States v.

Thomas, 221 F.3d 430, 437 (3d Cir. 2000)) .

       Petitioner' s claims are premised on the Sixth Amendment' s right to effective counsel in

criminal proceedings. Under Strickland v. Washington, 466 U.S. 668 (1984), petitioner must show

"that counsel ' s performance fell below an objective standard of reasonableness." Sharpe v. Bell,

593 F.3d 372, 382 (4th Cir. 2010) (internal quotation marks omitted). A court's "scrutiny of

counsel ' s performance must be highly deferential. " Id. In fact, there is a "' strong presumption'

that a trial counsel ' s strategy and tactics fall ' within the wide range of reasonable professional

assistance. "' United States v. Roane, 378 F.3d 382, 404 (4th Cir. 2002) (quoting Strickland, 466

U.S . at 689). Petitioner must further show that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different. "

Strickland, 466 U.S. at 694. Petitioner' s claims can only succeed if he establishes both that his




                                                 2
counsel ' s performance fell below an objective standard of reasonableness and that, but for

counsel ' s errors, the result would have been different.

        Here, petitioner has failed to show that his counsel's performance fell below an objective

standard of reasonableness. Petitioner' s counsel negotiated a plea agreement that dismissed 21 of

23 counts charged in the indictment. During sentencing, his counsel made extensive arguments for

a downward departure, explaining petitioner's troubled upbringing, providing context for his

criminal history, and highlighting sentences imposed on simi larly situated defendants. Petitioner' s

claim that his counsel should have objected to the sentence imposed has no merit. His counsel

advocated vigorously for a downward departure and her performance did not fall below

professional standards.

        Petitioner's claim that he did not have notice of the possibi lity of an upward departure also

fails. The written plea agreement explicitly states that the Court was not bound by the guidelines.

During his plea colloquy, petitioner acknowledged his understanding of the plea agreement and

his understanding that the terms of the plea agreement did not bind the Court. Moreover, the

possibility of an upward departure was specifically raised by the sentencing judge when discussing

petitioner's rights on appeal.

        In short, petitioner has failed to demonstrate that his counsel ' s performance fell below an

objective standard of reasonableness or that the outcome of the proceedings would have been

different.

                                 CERTIFICATE OF APPEALABILITY

        A certificate of appealabi lity shall not issue absent "a substantial showing of the denial of

a constitutional right. " 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that reasonable jurists would find that an assessment of the constitutional claims is debatable and



                                                   3
that any dispositi ve procedural ruling dismissing such claims is likewise debatable. Miller-El v.

Cockre ll, 537 U.S. 322, 336- 38 (2003) ; Slack v. McDaniel, 529 U.S. 473 , 483- 84 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this Court' s dismissal

of petitioner's§ 2255 motion debatable, a certificate of appealability is DENIED .

                                         CONCLUSION

       For the above reasons, the government's motion to dismiss [DE 63] is GRANTED and

petitioner's § 2255 petition [DE 56] is DISMISSED.



SO ORDERED, this     1.:Jday of November, 2019 .


                                              CHIEF UNITED STA TES DISTRICT JUDGE




                                                 4
